 
EXHIBIT 10.2
 
 
EIGHTH AMENDMENT TO ACCOUNTS RECEIVABLE FINANCING AGREEMENT


This Eighth Amendment to Accounts Receivable Financing Agreement (this
“Amendment”) is entered into as of November 23, 2010, by and between SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466
(“Bank”) and ARBINET CORPORATION (f/k/a Arbinet-thexchange, Inc.), a Delaware
corporation with its principal place of business at 460 Herndon Parkway, Suite
150, Herndon, Virginia 20170 (“Borrower”).
 


1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a financing arrangement dated as of February 3,
2003, evidenced by, among other documents, a certain Accounts Receivable
Financing  Agreement dated as of February 3, 2003, between Borrower and Bank, as
amended by a certain First Amendment to Accounts Receivable Financing Agreement
dated as of October 27, 2003, as further amended by a certain Second Amendment
to Accounts Receivable Financing Agreement dated as of May 28, 2004, as further
amended by a certain Third Amendment to Accounts Receivable Financing Agreement
dated as of May 2, 2005, as further amended by a certain Fourth Amendment to
Accounts Receivable Financing Agreement dated as of June 7, 2006, as further
amended by a certain Fifth Amendment to Accounts Receivable Financing Agreement
dated as of June 7, 2007, as further amended by a certain Sixth Amendment to
Accounts Receivable Financing Agreement dated as of December 17, 2007, and as
further amended by a certain Seventh Amendment to Accounts Receivable Financing
Agreement dated as of November 24, 2008 (as amended, the “AR Financing
Agreement”). Captialized terms used but not otherwise defined herein shall have
the same meaning as in the AR Financing Agreement.
 
2.    DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the AR Financing Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents.”


3.    DESCRIPTION OF CHANGE IN TERMS.
 
Modifications to AR Financing Agreement.


1.
The AR Financing Agreement shall be amended by inserting the following new
definition, appearing alphabetically in Section 1 thereof:



“             “Liquidity” is (a) Borrower’s unrestricted and unencumbered cash
maintained with Bank and, without duplication, Borrower’s unrestricted and
unencumbered cash maintained in its two existing accounts with NatWest (account
numbers 43891 and 39678), minus (b) the Obligations, including, without
limitation, all amounts owed by Borrower to Bank pursuant to that certain
Non-Recourse Receivables Purchase Agreement dated as of November 28, 2005,
between Borrower and Bank, as amended (the “Non-Recourse Receivables Purchase
Agreement”) (including, without limitation, the Purchased Receivable Amount (as
defined in the Non-Recourse Receivables Purchase Agreement) for any Purchased
Receivable (as defined in the Non-Recourse Receivables Purchase Agreement) for
which Bank has not yet received payment in full).”


2.
The AR Financing Agreement shall be amended by deleting the following definition
appearing in Section 1 thereof:



“           “Maturity Date”  shall be November 26, 2010.”


and inserting in lieu thereof the following:
 

--------------------------------------------------------------------------------


 
“         “Maturity Date”  shall be February 26, 2011.”
 
3.
The AR Financing Agreement shall be amended by deleting the following text,
appearing in Section 6.3 thereof:

 
“            (L) Intentionally omitted.”
 
 
and inserting in lieu thereof the following:

 
“            (L) Maintain at all times, to be tested on the last day of each
month, Liquidity of at least Seven Million Five Hundred Thousand Dollars
($7,500,000.00).”
 
4.    FEES.  Borrower shall pay to Bank a modification fee equal to Twenty
Thousand Dollars ($20,000.00), which fee shall be fully earned, due and payable
as of the date hereof. Borrower shall also be obligated to reimburse Bank for
any reasonable legal fees and expenses incurred in connection with this
Amendment.
 


5.    CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 


6.    RATIFICATION OF PERFECTION CERTIFICATE.  Borrower has delivered to Bank an
updated Perfection Certificate in connection with this Amendment, which is dated
as of November 23, 2010 and which shall be deemed to replace that certain
Perfection Certificate dated as of June 3, 2007.
 


7.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 


8.    NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, and that if Borrower now has, or ever did have, any
such offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder. Notwithstanding the
foregoing, the above representation and waiver shall not include, or pertain to,
any of Borrower’s assets that are managed by Bank’s Management Group.
 
9.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Amendment, the terms of the Existing Loan
Documents remain unchanged and in full force and effect.  Bank’s agreement to
modifications to the existing Obligations pursuant to this  Amendment in no way
shall obligate Bank to make any future modifications to the Obligations. Nothing
in this Amendment shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Amendment.
 
10.    COUNTERSIGNATURE. This Amendment shall become effective only when it
shall have been executed by Borrower and Bank.
 


[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------


 
This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.


BORROWER:
 
       BANK:
 
ARBINET CORPORATION
       SILICON VALLEY BANK
By: /s/ Gary Brandt
       By: /s/ Amber M. Scarchilli
Name: Gary Brandt
       Name: Amber M. Scarchilli
Title: CFO
       Title: Vice President

 

--------------------------------------------------------------------------------

